Citation Nr: 0019287	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
residuals of the right knee, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
postoperative simple fracture of the right femur, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for spondylosis of the 
lumbosacral spine as secondary to service-connected residuals 
of right knee and femur injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1955 to 
May 1959.  

In March 1991 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, denied entitlement to 
service connection for a chronic acquired back disorder as 
secondary to the service-connected disabilities of the right 
lower extremity.  The service representative submitted a 
statement to the RO in June 1991 which addressed the above 
denial.  The Board of Veterans' Appeals (Board) has construed 
this statement as a valid notice of disagreement with the 
RO's March 1991 denial.  The Board referred this issue to the 
RO when it issued its earlier decision in March 1992 for 
appropriate procedural preparation for appellate review.  The 
record shows that this issue has since been properly prepared 
and certified for appellate review.

Additional issue on appeal arose from an August 1995 rating 
decision wherein the RO denied entitlement to increased 
evaluations for post traumatic residuals of the right knee 
and postoperative residuals of a simple fracture of the right 
femur.  

In April 1996 the RO denied entitlement to service connection 
for spondylosis of the lumbosacral spine as secondary to 
service-connected residuals of right knee and right femur 
injuries.  

In June 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  

In August 1999 the RO affirmed the determinations previously 
entered.  

The case has been returned to the Board for further appellate 
review.


The veteran has claimed entitlement to service connection for 
a chronic acquired right hip disorder.  In December 1999 
written argument, the veteran's representative also raised 
the issues of service connection for right ankle arthritis 
and whether there is clear and unmistakable error in a 1959 
rating decision.  These issues have been neither procedurally 
prepared nor certified for appellate review, and are referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is 
manifested by 10 degrees of extension and 95 degrees of 
flexion with pain.  

2.  The service-connected right femur fracture is well healed 
with some sensory loss, atrophy, and tenderness of the thigh 
but without probative evidence of other disabling 
manifestations.  

3.  Spondylosis of the lumbosacral spine has been worsened by 
service-connected disabilities of the right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post traumatic residuals of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5261 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a postoperative simple fracture of the right 
femur have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic Code 5255 (1999).

3.  Spondylosis of the lumbosacral spine has been aggravated 
by service-connected disabilities of the right lower 
extremity.  38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations 
for post traumatic residuals of the right 
knee, evaluated as 20 percent disabling, 
and residuals of a postoperative simple 
fracture of the right femur, currently 
evaluated as 10 percent disabling.  

Factual Background

The veteran's right femur was fractured in service when he 
was struck by an oxygen cart and hospitalization was 
required.  On discharge well-healed non-tender scars were 
noted.  Service connection was granted for the right femur 
fracture in September 1959 and a noncompensable evaluation 
was assigned.  

In February 1960 the evaluation for postoperative residuals 
of the inservice femur fracture was increased to 10 percent.  
The femur fracture and scars were well healed but a VA 
orthopedic examination showed slight atrophy and weakness of 
the quadriceps extensor mechanism.  Occasional crepitation of 
the right knee and lack of full extension of the right knee 
were also noted at that time along with a possible loss of a 
few degrees of flexion of the right hip when the knee was 
extended.  

Subsequent private and VA examinations noted that the 
veteran's fracture and scars were well healed.  There was 
also discomfort in the right hip and knee, atrophy of the 
right calf and thigh, mild limitation of extension and 
flexion of the right knee and limitation of right hip motion, 
which was described in the private report as mild.  

Entitlement to service connection for a right knee injury was 
granted in May 1965 and a 10 percent evaluation was assigned.  

Between 1965 and 1995 when the veteran filed his current 
claim of entitlement to increased evaluations, he was 
reexamined by VA on a few occasions, the last being in 
October 1990, and he had VA outpatient treatment for hip and 
leg pain.  

The 1990 VA examination noted limitation of knee flexion to 
115 degrees and limitation of knee extension to 15 degrees 
without instability.  There was also decreased sensation of 
the lateral aspect of the right thigh with some tenderness in 
the middle third of the thigh, and well healed surgical 
scars.  The fracture itself was healed.  

In March 1992, based on the aforementioned VA examination 
findings, the Board granted entitlement to a 20 percent 
evaluation for residuals of a right knee injury.  The 10 
percent evaluation for residuals of a fracture of the right 
femur was continued.  

The veteran filed his current claim of entitlement to an 
increased evaluation for post traumatic residuals of the 
right knee and postoperative residuals of a simple fracture 
of the right femur fracture in July 1995.  

The veteran claims that his symptoms include severe 
subluxation and lateral instability as well as pain and 
numbness of the right leg.  He reported treatment of the knee 
and of residuals of his right femur fracture at the VA 
Outpatient Clinic in Corpus Christi, Texas since 1990.  

VA treatment records through 1999 were received.  These did 
not show any specific treatment of the right knee or for 
residuals of a right femur fracture since the 1990 VA 
examination.  

In the course of a May 1994 physical therapy consultation for 
back pain the veteran reported a fracture of the right femur.  
There was only a complaint of a generalized feeling of 
stiffness.  

A VA examination was conducted in May 1998.  The veteran 
reported, in pertinent part, current right knee symptoms 
including a feeling of stiffness and pain increased with some 
activities.  He also told the examiner that the knee would 
frequently collapse, give way and make popping sounds, and 
that he had an occasional feeling of swelling with walking.  
He reported having to use a cane to ambulate and he felt that 
he could walk 300 to 400 yards without having to rest.  He 
used aspirin occasionally for knee pain. 

According to the VA examiner, the veteran was not very 
precise in reporting symptoms relative to the right leg.  He 
did state, in pertinent part, that he experienced pain in the 
right leg accentuated with certain movements causing a 
jerking motion of the leg.  He also reported a tingling and 
numbness in the right lower extremity for many years.  The 
claims folder was reviewed.  

On examination an essentially normal gait was observed 
although there was a minimally perceptible limp involving the 
right side.  The veteran was able to sit, stand, undress and 
bend over without apparent significant limitation of motion 
or pain.  When putting on his socks and shoes there was no 
evidence of limitation or apparent physical discomfort.  

The veteran resisted extension of the right knee beyond the 
10 degree flexed position and complained of "kinking" and 
severe pain when attempting to fully extend the knee.  There 
was no effusion of the knee and the knee was stable to varus 
and valgus stress.  The veteran had loss of 10 degrees of 
extension and could only flex to 95 degrees.  There was some 
reduced circumference of the right thigh and calf as compared 
with the left side.  X-rays of the right knee showed medial 
compartment degenerative joint disease.  The diagnosis was 
right knee degenerative joint disease.  The examiner could 
not offer any opinion about additional disability during a 
flare-up.  

With respect to the right femur fracture, the veteran 
complained of pain accompanying palpation of the right thigh.  
As noted above there was some reduced circumference of the 
right thigh as compared with the left side.  Sensory testing 
revealed a report of no feeling in the entire right lower 
extremity.  

The pertinent diagnosis provided on examination was a healed 
fracture of the right femur with a retained metallic fixation 
device, incurred in 1958.  X-rays showed a well healed 
fracture with an intramedullary rod.  

The examiner commented that the veteran was a poor historian 
with respect to his right leg complaints.  The examiner was 
unable to offer an opinion on additional disability during a 
flare-up.  He also explained that he could not identify a 
specific musculoskeletal diagnosis to account for some of the 
veteran's physical complaints.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999). 

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA General 
Counsel has offered an opinion that the medical nature of the 
particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Arthritis due to trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

The provisions of 38 CFR 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Diagnostic 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain upon the disability.  
VAOPGCPREC 09-98.  

Full range of motion for the knee for VA purposes is 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (1999).  

Malunion of the femur with slight knee or hip disability is 
rated 10 percent disabling.  With moderate knee or hip 
disability a 20 percent rating is assigned.  Where there is 
marked hip or knee disability a 30 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999).  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

The VA General Counsel has issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees.  VAOPGCPREC 23-97.  For a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 and 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 CFR 4.59.  VAOPGCPREC 09-98. 

A 30 percent evaluation may also be assigned for ankylosis of 
the knee in a favorable angle in full extension or in slight 
flexion between 0 and 10 degrees, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999), or for malunion of the tibia and 
fibula with marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  Multiple ratings can be assigned using 
different diagnostic codes if none of the symptoms or 
criteria for a rating under a diagnostic code are duplicative 
of, or overlap the symptoms or criteria for the other 
diagnostic code under consideration.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  





Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran's assertions concerning the severity of his post 
traumatic residuals of the right knee and postoperative 
residuals of a simple fracture of the right femur (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claims; no further assistance in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991);  White v. Derwinski, 1 
Vet. App. 519 (1991).  The veteran has asserted treatment of 
the right knee and treatment for residuals of a right femur 
fracture at the VA Outpatient Clinic in Corpus Christi, 
Texas, but records of that facility have been acquired and 
there is no showing of specific treatment of the knee or of 
treatment of residuals of a right femur fracture, identified 
as such, since the October 1990 VA examination.  In any 
event, all identified sources of treatment records appear to 
have been contacted and the veteran was afforded a VA 
examination in 1998.  

Right Knee

The veteran's right knee disability has been evaluated by the 
RO under Diagnostic Code 5261 (limitation of extension of the 
right knee).  A 20 percent evaluation is indicative of 
limitation of extension to 15 degrees or loss of 15 degrees 
of extension.  The next higher evaluation of 30 percent 
requires a showing of limitation of extension to 20 degrees 
or loss of 20 degrees of extension.  

The medical evidence of record probative to the claim of 
entitlement to an increased evaluation for post traumatic 
residuals of the right knee includes the VA examination 
report of May 1998.  

At that time, the veteran had limitation of extension to 10 
degrees (see 38 C.F.R. § 4.71, Plate II).  The veteran 
resisted extension past 10 degrees of flexion and complained 
of severe pain on attempting full extension.  Therefore 
extension is deemed limited at that point.  DeLuca, 8 Vet. 
App. 202.  Limitation of extension to 10 degrees indicates 
limitation of extension to only about half of the degree 
necessary to warrant the next higher evaluation of 30 
percent.  

Because the veteran is receiving less than the maximum 
schedular evaluation, the Board considered whether taking 
functional impairment into consideration the criteria for a 
higher evaluation would be met or nearly approximated.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the right knee is 
proper.  

By regulation and case law, VA must consider lack of 
usefulness of a part due to disability to include the effects 
of the disability upon the person's ordinary activity.  In 
the case of the musculoskeletal system, and particularly 
arthritis of a joint, consideration must be given to factors 
including whether there is painful motion, abnormal excursion 
(more or less movement than normal), weakness, 
incoordination, excess fatigability, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  


General review of the evidentiary record in this regard 
discloses adequate consideration of these factors.  The VA 
examiner who evaluated the veteran in 1998 specifically 
considered both subjective indications of pain (the veteran's 
complaints of pain) as well as objective indications of pain 
(including resistance of knee extension, limping, and atrophy 
of the right thigh and calf, which could show nonuse of the 
right knee due to pain).  The examiner also noted the 
veteran's complaints of knee instability (complaints of the 
knee collapsing or giving way), fatigue (inability to walk 
more than 300 to 400 yards without resting), and disturbance 
of locomotion (the fact that the veteran was required to use 
a cane to ambulate).  Complaints of interference with getting 
up, standing and walking were also considered.  

The veteran's gait was observed as was his ability to sit, 
stand, dress and undress.  His ability to perform various 
types of motions, weight-bearing and nonweight bearing was 
also tested during the examination.  Excursion of the knee 
was measured in terms of degree of flexion and extension, and 
stability of the knee joint to valgus and varus stress was 
tested.  

The clinical findings on VA examination preclude assignment 
of an increased evaluation of the right knee under diagnostic 
code 5261 with application of the criteria under 38 C.F.R. §§ 
4.10, 4.40, 4.45, and 4.59.  Even taking into consideration 
the veteran's functional impairment, the veteran's disability 
picture does not approximate the criteria for the next higher 
evaluation of 30 percent.  As noted before the veteran's knee 
extension was deemed limited to 10 degrees because of his 
complaints of pain.  

The examiner could not form an opinion on additional 
disability during flare-ups.  He felt that the veteran was a 
poor historian.  Of particular importance is the fact that 
the VA examination was devoid of any indication of weakness, 
fatigability, incoordination, weakened movement, relaxation 
of ligaments, etc., thereby precluding assignment of an 
increased evaluation on the basis of functional loss due to 
pain, impairment, etc., as contemplated under 38 C.F.R. §§ 
4.40, 4.45, 4.59.




A 30 percent evaluation can be awarded under other diagnostic 
codes pertaining to the knee if the facts warrant application 
of another diagnostic code.  For example, a 30 percent rating 
could be assigned under Diagnostic Code 5260 if there were 
limitation of knee flexion to 15 degrees.  The veteran could 
flex his knee to 95 degrees, which only amounts to a 
noncompensable degree of limitation of flexion however.  
There was no indication of limitation of pain constructively 
limiting motion to a compensable extent, much less to 15 
degrees.  

A 30 percent evaluation also is available under Diagnostic 
Code 5256, as noted above, where there is ankylosis of the 
knee in a favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  However, the record does 
not contain any current diagnosis of ankylosis as a 
manifestation of the service-connected right knee.  

Malunion of the tibia and fibula with marked knee or ankle 
disability under Diagnostic Code 5262 would likewise warrant 
a 30 percent evaluation.  However, a higher evaluation is not 
supported under this diagnostic code because there is no 
diagnosis or showing of malunion of the tibia or fibula.  

On final issue for consideration is assignment of a separate 
compensable evaluation in addition to the evaluation for 
traumatic arthritis.  As noted above, under certain 
circumstances a separate evaluation can be assigned for 
subluxation or lateral instability in addition to an 
evaluation for arthritis.  See VAOPGCPREC 23-97; VAOPGCPREC 
09-98.  The veteran maintains that he has severe subluxation 
or lateral instability.  However, the Board finds that a 
separate evaluation is not for application because the 1998 
VA examination found that the veteran's knee was stable to 
varus and valgus stress.  Additionally, the earlier VA 
examination conducted in 1990 specially noted there was no 
instability of the right knee.  There is no probative 
evidence of either subluxation or lateral instability.  


In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999);  Esteban v. Brown, 6 Vet. App. 259 
(1994).  As was noted earlier in the evidence, residuals 
scarring of the right lower extremity is located in the thigh 
area and scars reported thereon have been clinically 
expressed in terms of being well healed.  Accordingly, a 
separate compensable disability evaluation for the veteran's 
residual scarring is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for post 
traumatic residuals of the right knee.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Right Femur

The RO has currently evaluated the veteran's residuals of a 
simple fracture of the right femur as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255, which rating, 
as previously discussed, is to be indicative of malunion of 
the femur with a slight knee or hip disability.  This 
diagnostic code is being utilized by analogy:  there is no 
evidence of malunion of the femur;  the veteran's knee 
disability is the subject of a separate evaluation; and 
service connection is not in effect for a chronic acquired 
right hip disorder.  The issue of entitlement to service 
connection for a right hip disorder, as noted earlier, has 
been referred to the RO for initial consideration.  

In any event, using the criteria under Diagnostic Code 5255 
by analogy, a higher evaluation requires, at a minimum, a 
showing of a moderate degree of disability.  The Board is of 
the opinion that the probative evidence of record does not 
support such a finding.  The veteran has not shown any recent 
treatment of residuals of his femur fracture identified as 
such.  


The 1998 VA examination findings pertaining to the thigh were 
minimal and consisted of some decreased circumference of the 
right thigh, some complaints of tenderness of the thigh, and 
a report of a lack of sensation in the entire right lower 
extremity without any specific nerve impairment diagnosed.  
In the opinion of the Board, these symptoms are not 
indicative of a moderate degree of disability.  

The Board notes that the VA examiner made findings tending to 
reduce the credibility of the veteran's reported symptoms and 
the significance of some of the examination findings.  First, 
the examiner stated that the veteran was a poor historian and 
was nonspecific about his leg symptoms.  The examiner also 
pointed out instances where the veteran acted in such a way 
as to suggest disability on the formal portion of the 
examination while exhibiting normal function when dressing 
and undressing.  

As the Board noted earlier, the veteran does have well healed 
scars in the right thigh area.  None of these scars has been 
shown to be poorly nourished with repeated ulceration, tender 
and painful on objective demonstration, or productive of 
limitation on function of the right lower extremity.  
Accordingly, assignment of a separate compensable evaluation 
for the healed scars pursuant to the criteria of 38 C.F.R. 
§ 4.118; Diagnostic Codes 7803, 7804, 7805 is not warranted.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
the postoperative residuals of a simple fracture of the right 
femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  The 
schedular criteria require malunion of the femur with either 
slight knee or hip disability.  Here, the probative medical 
evidence does not establish malunion of the femur with a 
moderate degree of disability.  Residuals of a right femur 
fracture are no more than mild and the 10 percent evaluation 
assigned adequately compensates the veteran for this 
impairment.  


The Board notes that the provisions of §§ 4.40 and 4.45 
pertaining to functional limitation due to pain are not 
applicable to an evaluation under Diagnostic Code 5255 which 
is not predicated on range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a postoperative simple fracture of the right 
femur.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with the criteria referable to 
assignment of extraschedular evaluations in October 1995, it 
never actually specifically discussed the provisions in light 
of his claims.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his post traumatic residuals of the right knee 
and post operative residuals of a simple fracture of the 
right femur.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected right knee 
and right femur disabilities, beyond that contemplated by the 
rating schedule, such as frequent periods of hospitalization 
or marked interference with employment due to the service-
connected disorders.  Therefore, there exists no basis upon 
which to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  


II.  Entitlement to service connection 
for spondylosis of the lumbosacral spine 
as secondary to service-connected 
residuals of right knee and femur 
injuries.  

Factual Background

Service medical records are negative for notations of 
treatment of the back.  

In March 1965 the veteran reported that standing for any time 
would cause the right side of his back to ache.  No back 
disorder was diagnosed.  


In a VA report from September 1989, the veteran reported pain 
in the back and right leg for "years."  The assessment was 
status post right femur fracture and chronic low back pain.  
It was felt that he might be favoring his back after a 
fracture of the right femur.  X-rays showed localized 
degenerative changes at L5-S1.  

An orthopedic clinic referral request noted low back pain for 
about two years.  The orthopedic clinic report noted a 
history of low back pain radiating down the right leg for 8 
months and increased pain with prolonged sitting and lifting.  
X-rays reportedly showed degenerative joint disease at L5-S1.  
The impression, in pertinent part, was degenerative joint 
disease at L5-S1 with chronic low back pain.  

A VA examination was conducted in October 1990.  The veteran 
reported back pain since about 1982 had increased with 
sitting, bending and lifting.  An examination was conducted 
and x-rays of the back were taken but no diagnosis was made 
with respect to the back.  

In an addendum to the report dated in February 1991 the 
examiner was informed that the veteran had claimed 
entitlement to service connection for a chronic acquired back 
disorder as secondary to service-connected disabilities.  He 
was informed that the prior examination report contained no 
diagnosis and no discussion concerning a possible 
relationship to service-connected disabilities.  The examiner 
diagnosed lumbar spondylosis confined to the L5 interspace 
and probably aggravated by the condition of the right lower 
extremity.  

In a rating decision dated in March 1991, the RO denied 
entitlement to service connection for degenerative joint 
disease of the low back as a proximate result of a service-
connected disability of the right lower extremity.  The RO 
reported the diagnosis and opinion on etiology given by the 
VA examiner but then proceeded to find that the evidence did 
not show that spondylosis of the lumbar spine is 
etiologically related to the veteran's disabilities of his 
right lower extremity.  A notification letter was sent to the 
veteran in April 1991.  


In June 1991 the veteran's representative restated all of the 
pertinent evidence and argued that over time the residuals of 
the inservice injury had begun to affect the veteran's back.  
Additional arguments pertaining to the back were made in the 
October 1991 Informal Hearing Presentation to the Board.  

In March 1992 the Board noted that entitlement to service 
connection for a back disorder had been denied and that the 
veteran had expressed an intention to review the issue but 
that the matter had not been procedurally developed for 
appellate review, and thus, the issue was referred back to 
the RO for appropriate action.  

In a VA treatment record from late April 1994, it was noted 
that the veteran was seen for lumbosacral stiffness for five 
years.  The assessment was chronic lumbosacral pain and 
degenerative joint disease.  The veteran received physical 
therapy of the back in May 1994.  However, later in May he 
reported that his back pain was not responding to physical 
therapy and nonsteroidal antiinflammatory medications.  X-
rays taken of the lumbar spine in May 1994 were interpreted 
as normal.  

In August 1997, the veteran reported that he was still having 
problems with his back and right leg.  

A VA orthopedic examination was conducted in May 1998.  The 
pertinent diagnosis was lumbar spondylosis.  X-rays showed 
marked degenerative disc changes at L5-S1 and lesser 
degenerative joint changes at L4-5.  It was the opinion of 
the examiner that the veteran's lumbar spine condition was 
not related to his right leg condition.  According to the 
examiner the femur fracture healed in satisfactory alignment 
and should not have affected his back mechanics.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen, 7 Vet. App. 439, 448.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  



Analysis

The Board reiterates the three requirements for a well-
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
of injury;  and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Caluza, supra.  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determines that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record contains a competent medical opinion from a VA 
examiner that lumbar spondylosis was "probably aggravated" 
by his service-connected lower extremity disabilities.  

VA records have been obtained and a VA examination has been 
provided.  In view of the development completed and the 
Board's prior remand of June 1997, the Board is satisfied 
that all relevant facts have been adequately developed for 
the purpose of adjudicating the claim; no further assistance 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

The Board's review of the evidentiary record discloses 
probative medical evidence by a VA examiner in February 1991 
that the veteran's current low back disability, diagnosed as 
spondylosis, has a cognizable etiological relationship to his 
service-connected disabilities of the right knee and/or 
femur.  Specifically that examiner offered an opinion that 
the back was probably aggravated by the disabilities of the 
right lower extremity.  

The most recent VA examination report of May 1998 contained 
an opinion from the examiner to the effect that the back 
disorder was not related to the service-connected 
disabilities because his femur fracture healed satisfactorily 
and should not have affected his back mechanics.  The right 
knee disability and its possible effect on the veteran's back 
were not specifically discussed.  The opinion also did not 
address the precise question of aggravation pursuant to 
Allen, supra.  

As there is competent medical evidence of record relating the 
veteran's back disability on the alternative theory for 
secondary service connection, the Board finds that the record 
supports a grant of service connection for the veteran's back 
disorder as secondary to his service-connected disabilities 
of the right lower extremity by virtue of aggravation.  
Allen, supra.  


ORDER

Entitlement to an evaluation in excess of 20 percent for post 
traumatic residuals of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a simple fracture of the right 
femur is denied.  

Entitlement to service connection for spondylosis of the 
lumbosacral spine as secondary to service-connected residuals 
of right knee and right femur injuries is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



